Case 2:19-cv-10795-DML-SDD ECF No. 17 filed 09/25/19             PageID.355   Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


HOWARD COHAN,
                                                  Case No. 2:19-cv-10795
      Plaintiff,
                                                  Hon. David M. Lawson
v.

BOCO ENTERPRISES, INC.,                           Magistrate Judge Stephanie Dawkins
                                                  Davis
      Defendant.
                                          /


         PLAINTIFF’S NOTICE OF SETTLEMENT IN PRINCIPLE

      The parties respectfully notify the Court that the parties have agreed in

principle to settle the above-captioned matter. Counsel for the parties are in the

process of finalizing a Settlement Agreement and Stipulation of Dismissal. The

parties respectfully request that they be given 30 days to file a Stipulation of

Dismissal, and that in the meantime, all upcoming deadlines, including, but not

limited to the status conference currently set for October 1, 2019, be extended and

adjourned.




                                              1
Case 2:19-cv-10795-DML-SDD ECF No. 17 filed 09/25/19   PageID.356   Page 2 of 2



                                         Respectfully Submitted,

                                         BLACKMORE LAW PLC


Dated: September 25, 2019
                                   By: George T. Blackmore (P76942)
                                       Angela C. Spears (P82653)
                                       BLACKMORE LAW PLC
                                       21411 Civic Center Drive, Ste 200
                                       Southfield, MI 48076
                                       P: 248-845-8594
                                       F: 855-744-4419
                                       E: george@blackmorelawplc.com
                                       Counsel for Plaintiff




                                     2
